DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 have been examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-3, 7, 9-10, 13-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,719,244 to Pasca et al. (“Pasca”) in view of U.S. Patent Application Publication 2010/0042619 by Jones et al (“Jones”) and U.S. Patent Application Publication 2013/0166585 by Das Sarma et al. (“Das Sarma”).

	Regarding claim 1, Pasca discloses:
1. A system comprising: See Pasca, at least Fig. 1, depicting a system.
a data store storing [data] … See Pasca, Fig. 1, element 122, depicting a data store. Pasca does not expressly disclose unique fact triggers; However, Jones teaches this. See Jones ¶ 0041, e.g. “A trigger or recurrence condition is established and recorded in a database. A resource which may provide a search result and/or information regarding a trigger condition may be recorded in a database.” Also see ¶ 0079, e.g. “For example, if a user matches a profile, or if a query is associated with a category and/or keyword, or for any suitable reason, a suggested triggered request may be provided.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Pasca’s data store with Jones’ keyword triggered request in order to provide an automated trigger for relevant search results as suggested by Jones (see ¶ 0081). 
a query handling system that includes: at least one processor, and a memory storing instructions that, when executed by the at least one processor, cause the query handling system to perform operations including: See Pasca, Fig. 1, elements 104, 116, and 118, depicting a query handling system that uses a processor and memory.
selecting, from a document repository, documents associated with at least one … fact trigger, See Pasca, col. 7, lines 24-30, e.g. “The extraction engine 152 may use a lightweight extraction method to identify and extract an information item and associated sentence fragment from a document previously indexed by a search engine 120, for example. The extraction method can identify an information item, such as a date, in the text of a document and match a pattern to identify a sentence fragment in close proximity to the date.” Also see Jones, ¶ 0041, e.g. “A resource which may provide a search result and/or information regarding a trigger condition may be recorded in a database.”
Pasca and Jones do not expressly disclose unique fact. However, this is taught by Das Sarma. See Das Sarma, ¶ 0081, e.g. “unstructured attributes.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Pasca’s search entities with Das Sarma’s unstructured attributes in order to provide search diversification as suggested by Das Sarma.
generating entity-sentence pairs for a first entity by: extracting sentences from the selected documents and, for each of at least some of the sentences: identifying a reference to a first entity in the sentence, and storing the sentence and an identifier for the document from which the sentence was extracted as an entity-sentence pair for the first entity, See Pasca, col. 7, lines 30-37, e.g. “One or more of a set of lexico-syntactic patterns can be used to identify a sentence fragment associated with the information item. Once identified, the sentence  
generating at least one main unique fact cluster for the first entity by clustering the entity-sentence pairs on salient terms, See Pasca, col. 8, lines 55-58, e.g. “In block 304, the identified relevant entries are grouped based on the associated information item. The search result processor 126 may group entries with the same information items into groups.”
determining a representative sentence for each of the at least one main unique fact cluster; and providing at least one of the representative sentences in response to a query that identifies the first entity. See Pasca, Fig 5, element 502, depicting a response to a query providing representative sentences. Also see col. 2, lines 55-59, e.g. “The identified entries are ranked, and the top ranked one or more entries are selected and included in a search result set, which can be output in response to the search query.”
	Regarding claim 2, Pasca discloses:
2. The system of claim 1, wherein selecting documents associated with at least one unique fact trigger includes, for a first document of the selected documents: identifying a unique fact trigger phrase in text associated with a link to the first document. See Pasca, col. 3, lines 53-56, e.g. “links to documents.”
	Regarding claim 3, Pasca discloses:
3. The system of claim 1, wherein selecting documents associated with at least one unique fact trigger includes, for a first document of the selected documents: 
identifying a unique fact trigger phrase in a first query stored in a data store of historical search records; and See Jones ¶ 0041, e.g. “A trigger or recurrence condition is established and recorded in a database. A resource which may provide a search result and/or information regarding a trigger condition may be recorded in a database.” Also see ¶ 0079, e.g. “For example, if a user matches a profile, or if a query is associated with a category and/or keyword, or for any suitable reason, a suggested triggered request may be provided.”
determining that the first document is identified in a search result for the first query in the data store of historical search records. See Jones, ¶ 0155, e.g. “a search resource associated with information associated with a previous search request may be more likely to be selected.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Pasca’s data store with Jones’ keyword triggered request in order to provide an automated trigger for relevant search results as suggested by Jones (see ¶ 0081). 


7. The system of claim 1, wherein providing at least one of the representative sentences in response to a query includes: providing all of the representative sentences as a … list. See Pasca, Fig. 5. Element 502. Pasca does not expressly disclose scrollable. However, Jones teaches this. See Jones, Fig. 12, element 1272, depicting a scrollable list. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Pasca’s list with Jones’ scroll box in order to provide the ability to navigate within a window as suggested by Jones (see ¶ 0165).
	Regarding claim 9, Pasca discloses:
9. A method comprising: See Pasca, Fig. 2, depicting a method.
selecting, from a document repository, documents associated with at least one … fact trigger; See Pasca, col. 7, lines 24-30, e.g. “The extraction engine 152 may use a lightweight extraction method to identify and extract an information item and associated sentence fragment from a document previously indexed by a search engine 120, for example. The extraction method can identify an information item, such as a date, in the text of a document and match a pattern to identify a sentence fragment in close proximity to the date.” Pasca does not expressly disclose unique fact triggers. However, Jones teaches this. See Jones ¶ 0041, e.g. “A trigger or recurrence condition is established and recorded in a database. A resource which may provide a search result and/or information regarding a trigger condition may be recorded in a database.” Also see ¶ 0079, e.g. “For example, if a user matches a profile, or if a query is associated with 
Pasca and Jones do not expressly disclose unique fact. However, this is taught by Das Sarma. See Das Sarma, ¶ 0081, e.g. “unstructured attributes.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Pasca’s search entities with Das Sarma’s unstructured attributes in order to provide search diversification as suggested by Das Sarma.
generating entity-sentence pairs from the documents selected, where an entity from a knowledge base is associated with a sentence in an entity-sentence pair when the sentence includes a mention of the entity; See Pasca, col. 5, lines 56-63, e.g. “The extraction engine may also access an index of semi-structured information, such as, for example, encyclopedias and dictionaries. In the case of encyclopedias, the information items may be the subjects in the encyclopedia and the sentence fragments may be part of subjects' associated articles. With dictionaries, the information items may be words and the sentence fragments may be the words' associated definitions.” Also see col. 7, lines 30-37, e.g. “One or more of a set of lexico-syntactic patterns can be used to identify a sentence fragment associated with the information item. Once identified, the sentence fragment may be filtered to exclude ambiguous or otherwise unhelpful sentence fragments. An identified sentence fragment that is not filtered is extracted  
for a first entity of the entities represented by the entity-sentence pairs: clustering the entity-sentence pairs for the first entity using salient terms occurring in the sentence, the clustering resulting in main clusters, wherein at least one main cluster has a supporting cluster, and See Pasca, col. 8, lines 55-58, e.g. “In block 304, the identified relevant entries are grouped based on the associated information item. The search result processor 126 may group entries with the same information items into groups.”
determining a representative sentence for each of the main clusters; and providing at least one of the representative sentences in response to a query that identifies the first entity. See Pasca, Fig 5, element 502, depicting a response to a query providing representative sentences. Also see col. 2, lines 55-59, e.g. “The identified entries are ranked, and the top ranked one or more entries are selected and included in a search result set, which can be output in response to the search query.”

	Regarding claim 10, Pasca discloses:
10. The method of claim 9, further comprising, for each sentence of the entity-sentence pairs for the first entity: determining whether the sentence is classified as bad or good with respect to the first entity, wherein only sentences classified as good are eligible to be a representative sentence. See Pasca, col. 7, lines 17-18, e.g. “After the search query is processed, relevant entries in the index are identified in block 206.” Also 

	Regarding claim 13, Pasca discloses:
13. The method of claim 9, wherein determining the representative sentence includes, for each main cluster: 
calculating a sentence score for each sentence in the entity-sentence pairs in the main cluster, the sentence score including an importance factor based on a semantic importance of the first entity to the sentence; and See Pasca, col. 8, lines 33-44, e.g. “The relevance score formula can favor sentence fragments having search terms appearing closer to each other and sentence fragments that have a smaller number of overall terms. In one embodiment, Formula 1 below is used to compute relevance scores for sentence fragments.”
selecting a sentence with a highest sentence score as the representative sentence for the main cluster. See Pasca, col. 10, lines 5-7, e.g. “use a relevance score associated with each entry to select the sentence fragment to associate with each information item.”

	Regarding claim 14, Pasca discloses:
14. The method of claim 9, wherein determining the representative sentence includes, for each main cluster: 
calculating a sentence score for each sentence in the entity-sentence pairs in the main cluster, the sentence score including a document topicality score for the first entity to the document; and See Pasca, col. 8, lines 33-44, e.g. “The relevance score formula can favor sentence fragments having search terms appearing closer to each other and sentence fragments that have a smaller number of overall terms. In one embodiment, Formula 1 below is used to compute relevance scores for sentence fragments.”
selecting a sentence with a highest sentence score as the representative sentence for the main cluster. See Pasca, col. 10, lines 5-7, e.g. “use a relevance score associated with each entry to select the sentence fragment to associate with each information item.”

	Regarding claim 16, Pasca discloses:
16. A non-transitory medium having code segments stored thereon, the code segments, when executed by a processor cause the processor to: See Pasca, col. 4, lines 51-54, e.g. “computer-readable media.”
determine that a query relates to an entity in a knowledge base and includes [data] …; See Pasca, col. 2, lines 34-40, e.g. “By way of introduction and example, one illustrative embodiment of the present invention provides a method for retrieving a specific information item (such as a date or entity name) and a sentence fragment associated with the information item in response to a search query. The information item and sentence fragment may be located in or otherwise associated with an index.” 
unique fact trigger. However, Jones teaches a fact trigger. See Jones ¶ 0041, e.g. “A trigger or recurrence condition is established and recorded in a database. A resource which may provide a search result and/or information regarding a trigger condition may be recorded in a database.” Also see ¶ 0079, e.g. “For example, if a user matches a profile, or if a query is associated with a category and/or keyword, or for any suitable reason, a suggested triggered request may be provided.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Pasca’s data store with Jones’ keyword triggered request in order to provide an automated trigger for relevant search results as suggested by Jones (see ¶ 0081). Pasca and Jones do not expressly disclose unique fact. However, this is taught by Das Sarma. See Das Sarma, ¶ 0081, e.g. “unstructured attributes.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Pasca’s search entities with Das Sarma’s unstructured attributes in order to provide search diversification as suggested by Das Sarma.
determine that the entity has an associated unique fact list, the unique fact list including sentences extracted from source documents that mention the entity; and See Pasca, col. 7, lines 30-37, e.g. “One or more of a set of lexico-syntactic patterns can be used to identify a sentence fragment associated with the information item. Once identified, the sentence fragment may be filtered to exclude ambiguous or otherwise unhelpful sentence fragments. An identified sentence fragment that is not filtered is extracted with its corresponding information item and the information item--sentence 
provide the unique fact list in response to the query. See Pasca, Fig 5, element 502, depicting a response to a query providing representative sentences. Also see col. 2, lines 55-59, e.g. “The identified entries are ranked, and the top ranked one or more entries are selected and included in a search result set, which can be output in response to the search query.”

	Regarding claim 17, Pasca discloses:
17. The non-transitory medium of claim 16, the code segments further causing the processor to: generate a list of documents from a document repository that are responsive to the query; and provide the documents that are responsive to the query with the unique fact list. See Pasca, col. 10, lines 40-43, e.g. “the information items 504 and/or the sentence fragments 506 may be a hyperlink to the document from which the information item and associated sentence fragment were extracted.”

	Regarding claim 18, Pasca discloses:
18. The non-transitory medium of claim 17, wherein the unique fact list is presented in a position of prominence with regard to the list of documents responsive to the query. See Pasca, Fig. 5, element 502.

	Regarding claim 19, Pasca discloses:
19. The non-transitory medium of claim 16, wherein the unique fact list is provided as a … list. See Pasca, Fig. 5. Element 502. Pasca does not expressly disclose scrollable. However, Jones teaches this. See Jones, Fig. 12, element 1272, depicting a scrollable list. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Pasca’s list with Jones’ scroll box in order to provide the ability to navigate within a window as suggested by Jones (see ¶ 0165).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pasca in view of Jones and Das Sarma as applied above, and further in view of U.S. Patent 9084025 to Gossweiler et al. (“Gossweiler”) and U.S. Patent Application Publication 2016/0277485 by Abrams et al. (“Abrams”).

	Regarding claim 4, Pasca discloses:
4. The system of claim 1, wherein selecting documents associated with at least one unique fact trigger includes, for a first document of the selected documents: 
Pasca does not expressly disclose eliminating from selection documents associated with at least one blacklist phrase. However, this is taught by Gossweiler. See Gossweiler, col. 5, lines 50-54, e.g. “when a term or phrase in the search query matches any item in the second list (Blacklist), the comparison (212) does not meet the 
Pasca and Gossweiler does not expressly disclose the blacklist phrase including at least one of lies, myths, and fake. However, this is taught by Abrams. See Abrams, ¶ 0038, e.g. “Blacklisted URLs include, for example, inappropriate content and spam content, such as fake news sites. Various entities or individuals can maintain lists of blacklisted content. In some embodiments, software algorithms may identify inappropriate content by analyzing the content to determine the number of words and paragraphs on a page. These software algorithms may also analyze text and photos/videos on a web site to identify spam, pornography or other inappropriate content.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Gossweiler’s blacklist phrases with Abram’s fake information in order to identify inappropriate content as suggested by Abrams. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pasca in view of Jones and Das Sarma as applied above, and further in view of U.S. Patent Application Publication 2007/0179930 by Wang et al. (“Wang”).

Regarding claim 5, Pasca does not expressly disclose:
5. The system of claim 1, wherein the sentences selected from the documents are selected from a central portion that excludes comments. However, this is taught by Wang. See Wang, ¶ 0035, e.g. “At least in Internet searching embodiments it may be useful to exclude comment tags.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Pasca’s documents with Wang’s comment exclusion in order to provide pertinent content as suggested by Wang.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pasca in view of Jones and Das Sarma as applied above, and further in view of U.S. Patent Application Publication 2011/0218947 by Vadlamani et al. (“Vadlamani”) and U.S. Patent Application Publication 2007/0198480 by Hogue et al. (“Hogue”).

	Regarding claim 6, Pasca discloses:
6. The system of claim 1, wherein generating the at least one main unique fact cluster includes: determining a set of … terms for each sentence, See Pasca, col. 5, lines 26-29, e.g. “In one embodiment, the query processor 124 processes a received search query by, for example, identifying tokens in the search query and removing unnecessary tokens or words, such as stop words, from the search query.” Pasca also teaches stop words (see col. 7, lines 10-12), but does not expressly disclose salient terms …  wherein the set of salient terms excludes stop words; and However, this is taught by Vadlamani. See Vadlamani, ¶ 0033, e.g. “after the stop words have been filtered out.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Pasca’s stop work removal with Vadlamani’s stop word document analysis in order to identify important words as essentially suggested by Vadlamani.
Pasca does not expressly disclose: clustering a first sentence and a second sentence when the respective sets of salient terms are equivalent, where a first term and a second term are equivalent when: the first term and the second term are the same, the first term is a synonym of the second term, or the first term and the second term are numbers, regardless of a value represented by the numbers. However, this is taught by Hogue. See Hogue, ¶ 0037, e.g. “Various janitors 110 act on facts to normalize attribute names, and values and delete duplicate and near-duplicate facts so an object does not have redundant information … As a result when you look at the source pages for this fact, on some you'll find an exact match of the fact and on others text that is considered to be synonymous with the fact.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Pasca’s terms with Hogue’s synonyms in order to normalize data as suggested by Hogue.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pasca in view of Jones and Das Sarma as applied above, and further in view of U.S. Patent Application Publication 2013/0173639 by Chandra et al. (“Chandra”).

Regarding claim 8, Pasca discloses:
8. The system of claim 1, wherein for each entity-sentence pair stored, the first entity meets a topicality threshold, wherein the topicality threshold is a function of … the topicality of the first entity to the document from which the sentence was extracted. See Pasca, col. 7, lines 17-18, e.g. “After the search query is processed, relevant entries in the index are identified in block 206.” Also see col. 9, lines 27-30, e.g. “select an entry or entries out of a group if the group scores above a predetermined threshold.” Pasca does not expressly disclose a type of the first entity and … This is taught by Chandra. See Chandra, ¶ 0037, e.g. “For example, static and dynamic relevance scores can be obtained for entity types, through static content within data relevant to each type.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Pasca’s threshold with Chandra’s entity type in order to utilize a standard technique of query understanding as suggested by Chandra.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pasca in view of Jones and Das Sarma as applied above, and further in view of U.S. Patent Application Publication 2014/0136323 by Zhang et al. (“Zhang”).

	Regarding claim 11, Pasca discloses:
11. The method of claim 10, wherein determining whether the sentence is classified as bad or good includes: … classifying the sentence as good … See Pasca, col. 7, lines 17-18, e.g. “After the search query is processed, relevant entries in the index are 
Pasca does not expressly disclose: determining whether the sentence includes a pronoun; and responsive to determining that the sentence does include a pronoun: determining whether the pronoun refers to a topic of the sentence or to a noun in the sentence; and … classifying the sentence … when the pronoun refers to a topic of the sentence or to a noun in the sentence. However, Zhang teaches this. See Zhang, ¶ 0022, e.g. “tokenizing such components into instances of terms, each of which can contain one or more words, and then identifies the grammatical attributes and roles of these components. The grammatical attributes include what is known as the parts of speech, such as a noun, a pronoun, …” Also see ¶ 0060, e.g. “In (11), the presence of the word "my", with its grammatical attributes of being a first person possessive pronoun as a modifier of the head noun of "computer”.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Pasca’s threshold with Zhang’s pronoun analysis in order to assign term importance based on semantic meaning as essentially suggested by Zhang (see ¶ 0006).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pasca in view of Jones and Das Sarma as applied above, and further in view of Zhang and U.S. Patent Application Publication 2012/0150920 by Roulland et al. (“Roulland”).

Regarding claim 12, Pasca discloses:
12. The method of claim 10, wherein determining whether the sentence is classified as bad or good includes: 
… classifying the sentence as good responsive to the determining. See Pasca, col. 7, lines 17-18, e.g. “After the search query is processed, relevant entries in the index are identified in block 206.” Also see col. 9, lines 27-30, e.g. “select an entry or entries out of a group if the group scores above a predetermined threshold.”
Pasca does not expressly disclose: determining whether the sentence includes a noun referred to by a … noun elsewhere in a source of the sentence; However, this is taught by Roulland. See Roulland, ¶ 0129, e.g. “noun phrases which are still ambiguous after using the results of the co -reference analysis may be disambiguated. … Here, latch can be disambiguated as the one being on the right side of the center feed roll cartridge.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Pasca’s analysis with Roulland’s noun analysis in order to disambiguate a reference using sematic analysis as suggested by Roulland. 
Pasca and Roulland do not expressly disclose a proper noun … and responsive to determining that the sentence does include a noun referred to by a … noun: determining that the noun refers to a topic of the sentence or that the sentence includes the proper noun, and … However, Zhang teaches this. See Zhang, ¶ 0022, e.g. “tokenizing such components into instances of terms, each of which can contain one or more words, and then identifies the grammatical attributes and roles of these components. The .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pasca in view of Jones and Das Sarma as applied above, and further in view of U.S. Patent Application Publication 2013/0325440 by Kim et al. (“Kim”).

	Regarding claim 15, Pasca discloses:
15. The method of claim 9, wherein determining the representative sentence includes, for each main cluster: 
calculating a sentence score for each sentence in the entity-sentence pairs in the main cluster, the sentence score being based on a document topicality score for the first entity, a semantic importance of the first entity to the sentence, See Pasca, col. 8, lines 33-44, e.g. “The relevance score formula can favor sentence fragments having search terms appearing closer to each other and sentence fragments that have a smaller 
Pasca does not expressly disclose a rank for a source of the sentence, and a length of the sentence; and However, this is taught by Jones and Kim. See Jones, ¶ 00259, e.g. “Information indicated in the source field 2640 may be used to determine a ranking and/or rating associated with a search resource.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Pasca’s score with Jones’ source data in order to provide a ranking of search as suggested by Jones. Also see Kim, ¶ 0054, e.g. “the longer the length of the sentence, the higher the score.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Pasca’s score with Kim’s sentence length in order to utilize ranking based on length as suggested by Kim.
selecting a sentence with a highest sentence score as the representative sentence for the main cluster. See Pasca, col. 10, lines 5-7, e.g. “use a relevance score associated with each entry to select the sentence fragment to associate with each information item.”
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pasca in view of Das Sarma.

20. A method comprising: See Pasca, Fig. 2, depicting a method.
determining that a query relates to an entity in a knowledge base; See Pasca, col. 2, lines 34-40, e.g. “By way of introduction and example, one illustrative embodiment of the present invention provides a method for retrieving a specific information item (such as a date or entity name) and a sentence fragment associated with the information item in response to a search query. The information item and sentence fragment may be located in or otherwise associated with an index.”
determining that the entity has an associated … fact list, the … fact list including sentences extracted from source documents that mention the entity; See Pasca, col. 7, lines 30-37, e.g. “One or more of a set of lexico-syntactic patterns can be used to identify a sentence fragment associated with the information item. Once identified, the sentence fragment may be filtered to exclude ambiguous or otherwise unhelpful sentence fragments. An identified sentence fragment that is not filtered is extracted with its corresponding information item and the information item--sentence fragment pair is indexed together.” Also see, col. 8, lines 55-58, e.g. “In block 304, the identified relevant entries are grouped based on the associated information item. The search result processor 126 may group entries with the same information items into groups.”
Pasca does not expressly disclose unique fact. However, this is taught by Das Sarma. See Das Sarma, ¶ 0081, e.g. “unstructured attributes.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
selecting at least one of the unique facts from the unique fact list; and providing the at least one unique fact in response to the query. See Pasca, Fig 5, element 502, depicting a response to a query providing representative sentences. Also see col. 2, lines 55-59, e.g. “The identified entries are ranked, and the top ranked one or more entries are selected and included in a search result set, which can be output in response to the search query.”
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Pasca in view of Das Sarma as applied above, and further in view of U.S. Patent Application Publication 2001/0051940 by Soulanille (“Soulanille”).

Regarding claim 21, Pasca discloses:21. The method of claim 20, further comprising: 
… selecting, as the at least one unique fact, a first unique fact in the unique fact list. See Pasca, col. 2, lines 55-59, e.g. “The identified entries are ranked, and the top ranked one or more entries are selected and included in a search result set, which can be output in response to the search query.”
Pasca does not expressly disclose ordering the unique facts in the unique fact list in a random order; and However, this is taught by Soulanille. See Soulanille, ¶ 0102, e.g. “The N line listings appear in the N display positions in random order.” It would have .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Pasca in view of Das Sarma and Soulanille as applied above, and further in view of Jones.

	Regarding claim 22, Pasca discloses:
22. The method of claim 20, further comprising: 
Pasca does not expressly disclose limitations as indicated below. However, these are taught as follows:
ordering the unique facts in the unique fact list in a random order; See Soulanille, ¶ 0102, e.g. “The N line listings appear in the N display positions in random order.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Pasca’s output with Soulanille’s ordering in order to incentivize a publisher to achieve favorability as essentially suggested by Soulanille.
determining that the query includes a unique fact trigger; and See Jones ¶ 0041, e.g. “A trigger or recurrence condition is established and recorded in a database. A resource which may provide a search result and/or information regarding a trigger condition may be recorded in a database.” Also see ¶ 0079, e.g. “For example, if a user matches a profile, or if a query is associated with a category and/or keyword, or for any suitable reason, a suggested triggered request may be provided.” It would have been 
providing, responsive to the determining, the unique facts in the random order in response to the query. See Pasca, col. 2, lines 55-59, e.g. “The identified entries are ranked, and the top ranked one or more entries are selected and included in a search result set, which can be output in response to the search query.”

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Pasca in view of Das Sarma as applied above, and further in view of U.S. Patent Application Publication 2004/0139106 by Bachman et al. (“Bachman”).

	Regarding claim 23, Pasca discloses:
23. The method of claim 20, further comprising: obtaining, from the knowledge base, facts about the entity; and providing the facts from the knowledge base with the at least one unique fact, … See Pasca, Fig 5, element 502, depicting a response to a query providing representative sentences. Also see col. 2, lines 55-59, e.g. “The identified entries are ranked, and the top ranked one or more entries are selected and included in a search result set, which can be output in response to the search query.”
Pasca does not expressly disclose wherein the knowledge base lacks the unique fact about the entity. However, this is taught by Bachman. See Bachman, ¶ 0069, e.g. “if . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent 9,110,977 to Pierre et al. (“Pierre”): See Pierre, col. 15, lines 36-67, e.g. “Other examples of content blocks that may be automatically created include, without limitation: … categorized, labeled, and branded content blocks that group data elements from linguistic structures according to interests, such as for example : Did you know that . . . ; Some people say . . . ; But other people think . . . ; Latest buzz . . . ; What's happening around here . . . ; Historical interest . . . ; Future events . . . ; Things politicians said in the last 24 hours . . . ; What happened in the San Francisco real estate market today . . . .”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703.  The examiner can normally be reached on M-F 9:00-5:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James D. Rutten/Primary Examiner, Art Unit 2121